DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in figure 12, reference characters "309" and "310" have both been used to designate “a front housing” or “a panel”.  Recognizing that reference character “309” is to designate an element located on the “front housing 310” [0048], it is respectfully suggested that the leader line identifying the “a front housing” be amended to have an arrow head, which is inclusive of many elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In re Claims 1 and 13, , the limitation “a secondary securing mechanism” is objected to as lacking proper antecedence for “secondary”; a “primary securing mechanism” is not claimed.  A review of the disclosure indicates that the “at least one strap” is the “a primary securing mechanism”, as the “secondary securing mechanism” 222 mates with a “complementary securing element” 220, not a “primary” securing mechanism.  For purposes of examination and to provide antecedence for “a secondary securing mechanism”:
Claim 1 has been understood to disclose “at least one primary securing mechanism comprising at least one strap…”
Claim 13 has been understood to disclose, “wherein the at least one strap comprises a primary securing mechanism, the assembly further comprising a secondary securing mechanism attached to the distal end of the deformable flap.”
In re Claims 5, 6, 11 and 15, insufficient antecedent basis has been provided for the limitation “the strap”.  For purposes of examination, in view of the antecedence found in Claims 1 and 11, the limitation has been understood as if to read, “the at least one strap”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.
In re Claim 1, the element “mechanism” (second mechanism) has been recited without the structure in support thereof.  
Specification paragraph [0042] describes that the “securing mechanism” may be “Velcro® pads” and equivalents thereof.  
Specification paragraph [0043] describes that the “securing mechanism” may be “an adjustable leash” and equivalents thereof.  
Specification paragraph [0056] describes that the “securing mechanism” may be a “hook and loop strap, adjustable chain, zipper, elastic cord, elastic mesh, braided rope, resilient material” and equivalents thereof.  
Specification paragraphs [0058, 0060, 0065] describes that the “securing mechanism” may be a “tether strap” and equivalents thereof.  
In re Claims 6, 15, and 18, the element “rigid element capable of supporting” has been recited without the structure in support thereof.
Specification paragraph [0050] describes that the element may be a “strap insert 223a that is resilient or a wire 223b that is resilient and deformable” and equivalents thereof.  

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is  rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
In re Claim 5, insufficient antecedent basis has been provided for the limitation “secure a distal end of the flap back to the housing”. 
A review of the specification demonstrates support for “The secondary securing mechanism 222, in this embodiment the tether strap 242, connects the flap 226 distal end 236 to the ring 220 on the back housing 312…” [0058] 
For purposes of examination, Claim 5 has been understood as if to read, “wherein the at least one strap and the secondary securing mechanism are adapted to wrap around a headrest of the vehicle seat and secure a distal end of the flap to a back [[to]] of the housing”.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 7 – 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. §102(a)(1) as anticipated Ferguson (US 2003/0226148).
In re Claim 1, Ferguson discloses mounting assembly, comprising: 
a housing (13); 
a panel (annotated fig 4a, below) disposed within the housing (13); 
a flap (12, lower) attached to the housing (13); 
at least one primary securing mechanism comprising at least one strap (12, upper) attached to the housing (13) and adapted to be connected to the flap (12 lower); and 
a secondary securing mechanism (16) attached to the flap (12 lower), wherein the at least one strap (12 upper), the flap (12 lower) and the secondary securing mechanism (16) secure the mounting assembly to a vehicle seat (11) [0023].  

    PNG
    media_image1.png
    661
    725
    media_image1.png
    Greyscale

In re Claim 2, Ferguson discloses wherein the flap (12 lower) includes at least one aperture (annotated, above).  
In re Claim 3, Ferguson discloses wherein the flap (12 lower) is adapted to be contoured (apparent) to an upper portion (proximal the at least one aperture) of the vehicle seat.  
In re Claim 4, Ferguson discloses wherein the flap (12 lower) includes a malleable element (17, 18).  
In re Claim 7, Ferguson discloses wherein the secondary securing mechanism (16) has a first end attached to a distal end of the flap (as seen in fig 4A) and a second end (“hooked” - not shown) that mates with a complementary securing element disposed on the housing or the vehicle seat [0034] to secure the distal end of the flap.  
In re Claim 8, Ferguson discloses wherein the complementary securing element is a ring.
As the first end attached to the distal end of the flap is “hooked”, it has been understood that the complementary securing element is ring shaped to receive a hook.
In re Claim 9, Ferguson discloses wherein the secondary securing mechanism (16) secures the housing (13) to an anchor point on the vehicle seat (11) [0034] or a rear shelf.  
In re Claim 10, Ferguson discloses wherein the secondary securing mechanism (16) is a tether strap [0023, 0034] comprising: a leash (16); a fastener (hook); and a buckle (“adjustable straps” have been understood to comprise a buckle), wherein a first end of the leash is attached to a distal end of the flap (as seen in fig 4a) and a second end of the leash is adjustably connected by the buckle to the fastener (hook), wherein the fastener is secured to the housing or an anchor point [0023] on the vehicle seat (11).  
In re Claim 11, Ferguson discloses a mounting assembly, comprising: 
a panel (annotated fig 4a, above) disposed in a housing (13); 
at least one strap (12, upper) attached to the housing; and 
a deformable flap (12, lower, “made of leather, vinyl or cloth” [0008]) comprising: 
a proximate end (proximal at least one aperture) attached to the housing (13); and 
a distal end (proximal securing mechanism (16)) extending away from the housing (13), 
wherein the deformable flap (12, lower) is adapted to contour (apparent, fig 4a) to at least one surface of a vehicle seat (11), and wherein the at least one strap (12, upper) and the deformable flap (12, lower) secure the mounting assembly to the at least one surface of the vehicle seat.  
In re Claim 12, Ferguson discloses wherein the deformable flap (12, lower) includes at least one aperture (as annotated in fig 4a, above).  
In re Claim 13, Ferguson discloses wherein the at least one strap (12, upper) comprises a primary securing mechanism (12, upper), the assembly further comprising a secondary securing mechanism (16) attached to the distal end of the deformable flap (12, lower).  
In re Claim 14, Ferguson discloses wherein the secondary securing mechanism (16) is a tether strap [0023, 0034] comprising: a leash (16); a fastener (hook); and a buckle (“adjustable straps” have been understood to comprise a buckle), wherein a first end of the leash is attached to a distal end of the deformable flap (as seen in fig 4a) and a second end of the leash is adjustably connected by the buckle to the fastener (hook), wherein the fastener is secured to the housing or an anchor point [0023, 0034] on the vehicle seat (11).  
In re Claim 16, Ferguson discloses a mounting assembly, comprising: 
a panel (annotated figure 4a, above) disposed in a housing (13); and 
a flap (12, lower) having an aperture (annotated, above) comprising: 
a proximate end attached to the housing (via 12, upper); and 
a distal end having an attachment element (16), 
wherein the flap (12, lower) is adapted to contour and secure the mounting assembly to at least one surface [0023, 0034] of a vehicle seat (11).  
In re Claim 17, Ferguson discloses further comprising at least one strap (12, upper) attached to the housing (13).  
In re Claim 19, Ferguson discloses wherein the attachment element (fig 4a: (16)) is a tether strap [0023, 0034] comprising: 
a leash (16); 
a fastener (hook); and 
a buckle (“adjustable straps” have been understood to comprise a buckle), wherein 
a first end of the leash (16) is attached to the distal end of the flap (as seen in fig 4a) and 
a second end of the leash (16) is adjustably connected by the buckle to the fastener (hook, not shown), wherein 
the fastener is secured to the housing or an anchor point [0023, 0034] on the surface of the vehicle seat (11).  
In re Claim 20, Ferguson discloses wherein the flap (12, lower) contains a malleable element (17, 18).

Claims 1, 5, and 6 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Darling et al (US 2003/0039041).
In re Claims 1, 5, and 6, Darling et al discloses mounting assembly, comprising: 
a housing (60); 
a panel (52) disposed within the housing (60); 
a flap (fig 5: (66)) attached to the housing (at (64); 
at least one primary securing mechanism comprising at least one strap (figs 5, 6: (74)) attached to the housing (60) and adapted (via (88)) to be connected to the flap (66);
a secondary securing mechanism (90) attached to [0032] the flap (66), wherein the at least one strap (74), the flap (66) and the secondary securing mechanism (90) secure the mounting assembly to a vehicle seat;  
wherein the at least one strap (74) and the secondary securing mechanism (90) are adapted to wrap around a headrest of the vehicle seat and secure a distal end of the flap (66) to a back (64) [[to]] of the housing (as seen in fig 5);  
wherein the at least one strap (74) includes a rigid element [0030] that supports the housing (“ís sufficiently stiff to provide structural integrity”) in an upright position.  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Ferguson (US 2003/0226148) as applied to claims 11 and 17 above, and further in view of Darling et al (US 2004/0036992)
In re Claims 15, the system of Ferguson has been discussed, but lacks wherein the at least one strap includes a rigid element capable of supporting the housing in an upright position. 
Darling et al (figs 13, 14) teaches a mounting assembly for a vehicle seat, comprising:
a housing (260/264), a strap (274) attached to the housing (260/264), and a deformable flap (266/270) [0051]
the strap (274) and flap (266/270) secure the mounting assembly (via 290/292/296) to the vehicle seat; and 
the strap (274) includes a rigid element (“plastic regrind”) [0053] capable of supporting the housing in an upright position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ferguson, as taught by Darling et al, such that the at least one strap includes a rigid element capable of supporting the housing in an upright position, for the benefit of reducing the need to adjust the assembly during use.
In re Claim 18, the system of Ferguson has been discussed, but lacks wherein the at least one strap includes a rigid element capable of supporting the housing in an upright position.  
Darling et al (figs 13, 14) teaches a mounting assembly for a vehicle seat, comprising:
a housing (260/264), a strap (274) attached to the housing (260/264), and a deformable flap (266/270) [0051]
the strap (274) and flap (266/270) secure the mounting assembly (via 290/292/296) to the vehicle seat; and 
the strap (274) includes a rigid element (“plastic regrind”) [0053] capable of supporting the housing in an upright position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ferguson, as taught by Darling et al, such that the at least one strap includes a rigid element capable of supporting the housing in an upright position, for the benefit of reducing the need to adjust the assembly during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
In particular, Parness et al (US 2008/0287062) discloses a vehicle seat mounting assembly comprising:
a housing (14); 
a panel (10) disposed within the housing; 
a flap (30, proximal 38) attached to the housing; 
at least one primary securing mechanism comprising at least one strap (30, proximal 36) attached to the housing (14) and adapted to be connected to the flap (as seen in figs 9 - 11); and 
a secondary securing mechanism (44) [0029] attached to the flap, wherein the at least one strap (30, proximal 36), the flap (30, proximal 38) and the secondary securing mechanism (222) secure the mounting assembly to a vehicle seat.  
In particular, Feng (US 2005/0011920) discloses a vehicle seat mounting assembly comprising:
a housing (figs 1 – 3: (3)); 
a panel (6, 8) disposed within the housing; 
a flap (43) attached to the housing; 
at least one primary securing mechanism comprising at least one strap (44, 45) attached to the housing (3) and adapted to be connected to the flap (43) (as seen in fig 2); and 
a secondary securing mechanism (46) attached to the flap (43), wherein the at least one strap (44, 45), the flap (43) and the secondary securing mechanism (46) secure the mounting assembly to a vehicle seat.  

    PNG
    media_image2.png
    364
    503
    media_image2.png
    Greyscale


An example of such pertinent prior art includes Freese (US 7,862,189) discloses a vehicle seat mounting assembly comprising:
a housing (figs 1 – 4: (40)); 
a panel (42) disposed within the housing; 
a flap (196) attached to the housing; 
at least one primary securing mechanism comprising at least one strap (194, 198) attached to the housing (40) and adapted to be connected to the flap (196) (as seen in fig 2); and 
a secondary securing mechanism (232/234) attached to the flap (196), wherein the at least one strap (194, 198), the flap (196) and the secondary securing mechanism (232/234) secure the mounting assembly to a vehicle seat (28).  

    PNG
    media_image3.png
    488
    1115
    media_image3.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762